                                                                 Case 2:18-cv-01829-JAD-EJY Document 75
                                                                                                     74 Filed 07/20/20
                                                                                                              07/17/20 Page 1 of 3



                                                             1 David H. Krieger, Esq.
                                                             2
                                                                 Nevada Bar No. 9086
                                                                 Shawn W. Miller, Esq.
                                                             3   Nevada Bar No. 7825
                                                             4   KRIEGER LAW GROUP, LLC
                                                                 2850 W. Horizon Ridge Pkwy., Suite 200
                                                             5   Henderson, Nevada 89052
                                                             6   Phone: (702) 850-2598
                                                                 dkrieger@hainesandkrieger.com
                                                             7   smiller@hainesandkrieger.com
                                                             8
                                                                 Attorneys for Plaintiffs
                                                             9
                                                                 Robert W. Morris and LaRhonda Morris
                                                            10
                                                                                    UNITED STATES DISTRICT COURT
                   2850 W. Horizon Ridge Pkwy., Suite 200
KRIEGER LAW GROUP, LLC




                                                            11
                                                            12                                 DISTRICT OF NEVADA
                         Henderson, Nevada 89052




                                                            13
                                                                  ROBERT W. MORRIS and                        Case No.:   2:18-cv-01829-JAD-EJY
                                                            14    LARHONDA MORRIS,
                                                            15                                                ORDER GRANTING
                                                                                 Plaintiffs,                  JOINT MOTION FOR
                                                            16                                                EXTENSION OF TIME TO FILE
                                                            17    vs.                                         JOINT PRETRIAL ORDER
                                                            18
                                                                  EQUIFAX INFORMATION
                                                            19    SERVICES, LLC; EXPERIAN                            ECF No. 74
                                                                  INFORMATION SOLUTIONS, INC.;
                                                            20
                                                                  DITECH FINANCIAL, LLC;
                                                            21    CARRINGTON MORTGAGE
                                                            22    SERVICES, LLC,

                                                            23                  Defendant.
                                                            24
                                                                        ROBERT W. MORRIS and LARHONDA MORRIS (“Plaintiffs”), by and
                                                            25
                                                            26 through their counsel David H. Krieger, Esq. and Shawn W. Miller, Esq. of the law
                                                            27
                                                                 firm Krieger Law Group, LLC, together with CARRINGTON MORTGAGE
                                                            28


                                                                                                        -1-
                                                                 Case 2:18-cv-01829-JAD-EJY Document 75
                                                                                                     74 Filed 07/20/20
                                                                                                              07/17/20 Page 2 of 3



                                                             1 SERVICES, LLC, by and through its counsel Darren T. Brenner, Esq. and Ramir
                                                             2
                                                                 M. Hernandez, Esq. of the law firm Wright, Finlay & Zak, LLP, collectively the
                                                             3
                                                             4 “Parties”, hereby jointly move this Honorable Court for an extension of time to file
                                                             5 the Parties’ joint pretrial order.
                                                             6
                                                                       Pursuant to the Court’s Order Granting in Part Motion for Summary
                                                             7
                                                             8 Judgment, Granting in Part Motion for Partial Summary Judgment, and Denying
                                                             9
                                                                 without Prejudice Motion to Seal (“Order”), entered on April 23, 2020 at ECF # 66,
                                                            10
                                                                 the Court stayed the Parties’ obligation to file their joint pretrial order for “ten days
                   2850 W. Horizon Ridge Pkwy., Suite 200
KRIEGER LAW GROUP, LLC




                                                            11
                                                            12 after” a court mandated settlement conference. The Parties participated in good faith
                         Henderson, Nevada 89052




                                                            13
                                                                 in the settlement conference on July 10, 2020. Accordingly, the Parties joint pretrial
                                                            14
                                                            15 Order is currently due July 20, 2020.
                                                            16         The Parties request an extension of thirty (30) days to August 19, 2020 to
                                                            17
                                                                 submit their joint pretrial order. The reason for the extension request is because the
                                                            18
                                                            19 Parties require additional time to review evidence and deposition transcripts, draft
                                                            20
                                                                 the pretrial order, and reach stipulations and resolve objections to evidence and legal
                                                            21
                                                            22 issues. The Parties have just recently completed a settlement conference and in good
                                                            23 faith believe an extension of thirty days is needed to submit a joint pretrial order.
                                                            24
                                                                 The Parties do not believe that the extension will delay trial. Due to COVID-19, the
                                                            25
                                                            26 Parties are informed that cases with priority (i.e. criminal cases) have been
                                                            27
                                                                 backlogged and that it is unlikely that this case would be scheduled for trial for
                                                            28


                                                                                                            -2-
                                                                 Case 2:18-cv-01829-JAD-EJY Document 75
                                                                                                     74 Filed 07/20/20
                                                                                                              07/17/20 Page 3 of 3



                                                             1 twelve (12) months or more. Accordingly, the Parties jointly move for an extension
                                                             2
                                                                 of time to file the joint pretrial order to August 19, 2020.
                                                             3
                                                             4          STIPULATED and AGREED on this date: July 17, 2020.
                                                             5          Submitted by:                                Agreed:
                                                             6
                                                             7
                                                                        /s/ Shawn W. Miller          .               /s/ Ramir M. Hernandez         .
                                                                        David H. Krieger, Esq.                       Darren T. Brenner, Esq.
                                                             8          Shawn W. Miller, Esq.                        Ramir M. Hernandez, Esq.
                                                             9          KRIEGER LAW GROUP, LLC                       WRIGHT FINLAY & ZAK, LLP
                                                                        2850 W. Horizon Ridge Pkwy.,                 7785 W. Sahara Ave., Suite 200
                                                            10          Suite 200                                    Las Vegas, Nevada 89117
                   2850 W. Horizon Ridge Pkwy., Suite 200
KRIEGER LAW GROUP, LLC




                                                            11          Henderson, Nevada 89052                      Attorneys for Defendant
                                                                        Attorneys for Plaintiffs,                    Carrington Mortgage Services,
                                                            12
                         Henderson, Nevada 89052




                                                                        Robert & LaRhonda Morris                     LLC
                                                            13
                                                            14
                                                            15                                              ORDER
                                                            16
                                                                        IT IS cause
                                                                        Good  SO ORDERED.          The
                                                                                    appearing, IT IS   PartiesORDERED
                                                                                                     HEREBY    obligationthat
                                                                                                                          to file  theirmotion
                                                                                                                              the joint  joint pretrial
                                                                                                                                               to enlargeorder
                                                                                                                                                          the
                                                            17
                                                                 time for filing the joint pretrial order [ECF No. 74] is GRANTED. The parties must file their
                                                               is extended to August 19, 2020.
                                                            18 joint pretrial order by August 19, 2020.
                                                            19
                                                                                                                                                                 .
                                                            20                                                  _________________________________
                                                                                                            UNITED  STATES DISTRICT JUDGE
                                                                                                                U.S. District Judge Jennifer A. Dorsey
                                                            21                                                  Dated: July 20, 2020
                                                                                                            DATED:                                               .
                                                            22
                                                            23
                                                            24
                                                            25
                                                            26
                                                            27
                                                            28


                                                                                                               -3-
